Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered June 8, 2011, which, to the extent appealed from as limited by the briefs, granted the motion of defendant Matrix Construction Services, Inc. (Matrix) for summary judgment dismissing the Labor Law §§ 240 (1) and 241 (6) claims as against it, unanimously affirmed, without costs.
The evidence establishes that Matrix was not a general contractor with supervisory authority and control over plaintiff s work. Accordingly, it cannot be held liable for plaintiffs injuries under Labor Law §§ 240 (1) or 241 (6) (see Russin v Louis N. Picciano & Son, 54 NY2d 311 [1981]; Aversano v JWH Contr., LLC, 37 AD3d 745 [2d Dept 2007]). Concur—Mazzarelli, J.P., Friedman, Renwick and Freedman, JJ. [Prior Case History: 2011 NY Slip Op 31510(U).]